Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
This action is in reply to the action filed on 1 of March 2021.
Claims 1-10, 12-13, 16-17, and 19-24 are currently pending and are rejected as described below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2020 and 08/25/2020 have been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.


Response to Amendment/Argument
35 USC § 112
Applicant’s amendments to claim 1, 10, and 17 are sufficient to overcome the 35 U.S.C. 112.  Accordingly, the previous rejection of claims 1-9, 10, 12-17, and 19-20 under 35 U.S.C 112 is withdrawn.  

35 USC § 103
Applicant asserts that Reference U in view of Setty and Reference V fails to teach at least the above recited features of amended claim 1.  Examiner respectfully disagrees and notes that Reference V is no longer relied upon and has been replaced by the Frank reference in light of the new grounds of rejection.  Frank teaches a calendar management devices and systems are disclosed that are configured with hardware to generate a calendar object and a calendar share identifier associated with the calendar object, and to cause the calendar share identifier to be provided to each of a plurality of calendar users and in combination with Reference U and Setty teaches the limitation in question as seen in further detail below under USC 103-Rejection.  
Applicant asserts he/she can find no teaching or reasonable suggestion in Reference U in view of Setty and Guiheneuf of at least the above recited limitations of claim 9. Claim 9, therefore, is allowable over the art of record and such an indication is respectfully requested.  Examiner respectfully disagrees and notes that Reference Guiheneuf is no longer relied upon to teach this particular limitation and has been replaced by the Frank reference in light of the new grounds of rejection.  Frank teaches the host server(s) 120 may contain a repository of calendar and/or user data 122 as well as a calendar application server 124. The calendar and/or user data repository, or data store, 122 and/or the application server 124 may reside on a single server or may be spread 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose “the local calendaring application on the first device comprises a first logic and the local calendaring application on the second device comprises a second logic distinguished from the first logic”.  Furthermore, the specification [3, 18] discloses his process results in numerous reliability issues. For example, each client needs to implement its own client-specific business logic to implement features required for a shared calendar. Different client-specific business logic for each client often results in incomplete, inconsistent, or non-compliant mail application feature sets for shared calendars. Advantageously, clients (e.g., mail and calendar apps) no longer need to include business logic for establishing and maintaining shared calendars. Rather, the business logic is handled centrally by the online application and collaboration service.  Different logic for different devices. In order to satisfy the written description requirement, each claim limitation must be expressly or inherently supported by the disclosure. MPEP 2163 (emphasis added). ”The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005) (emphasis added). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-7, 9-10, 12-13, 16-17, 19, 21, and 23-24 are rejected under 35 U.S.C. 103 as being obvious by the combination of Non-Patent Literature View Coworker’s Calendar (hereinafter referred to as “Reference U”) in view of US 20080140498 to Setty et al. (hereinafter referred to as “Setty”) and in further view of US 20180189744 to Frank et al. (hereinafter referred to as “Frank”).

(A)	As per Claims 1, 10, and 17:
	Specifically, Reference U expressly discloses the following:
in response to an acceptance of a request to share a master calendar stored in a first mailbox of the online application and collaboration service, generating, based on the master calendar, a sharee copy to be stored in a second mailbox of the online application and collaboration service; (Reference U after adding the second user’s to the email list of approved users with access to the first user’s calendar, the first user hits enter.  The second user will then see the first user’s email in his own mailbox evidenced by the blue box labeled Amy Mills on the left and the actual events in blue appearing on the main body of the calendar).
wherein the sharee copy synchronizes with a local sharee copy of the master calendar stored with a local calendaring application on a second device associated with a sharee; (Reference U, when the second user (sharee) sees the first user’s calendar under “My Calendar” it means that Google Calendar has created a copy of the first user’s calendar (master calendar) into 
Although Reference U teaches a first user calendar available locally and on the cloud, and a copy of the first user’s calendar on the second user’s cloud and local device upon request by the second user to access the first user’s calendar and consequently the approval by the first user it doesn’t expressly disclose synchronizing a local copy of the master calendar stored in the first device with the first account.
Setty specifically teaches the following:
wherein the master calendar synchronizes with a local copy of the master calendar stored with a local calendaring application on a first device associated with a sharer; (Setty ¶46-47 the synchronization module synchronizes the web calendar (master calendar) with a calendar associated with the schedule organizer in the user device 120-1 (sharee). The synchronization module also synchronizes the web calendar with a local calendar (local copy of the master calendar) provided by the mail application when a schedule for an event is finalized.  The synchronization module can synchronize the web calendar to reflect a time zone variation between the user device 120-1 and any other user device, for example, 120-2, 120-3, etc., being used by a recipient).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Reference U’s first user calendar available locally and on the cloud, and synchronize the web calendar with a calendar associated with the schedule organizer in the user device 120-1 of Setty as both are analogous art which teach solutions to problems with the request by the second user to access the first user’s calendar and consequently the approval by the first user as taught in Reference U and synchronizes the web calendar with a local calendar (local copy 
Although Reference U in view of Setty teaches a first user calendar available locally and on the cloud, and a copy of the first user’s calendar on the second user’s cloud and local device upon request by the second user to access the first user’s calendar and consequently the approval by the first user it doesn’t expressly disclose intercepting change requests made by the local calendar on another device, identify a local part and a remote part of the change request, and redirect the changes to the master calendar, however Frank teaches the following:
intercepting a write request initiated by the local calendaring application on the second device with respect to the sharee copy; (Frank ¶64, 105 for example, one such triggering event may be after a scheduler has made one or more changes to a calendar and sets the calendar state to “publish,” which may trigger the application server to automatically send a notification and update availability to devices as managed by the synchronization module 225 c. The synchronization management processes may also support information transfers among client devices for client communication data 323 e (see FIG. 3).  FIG. 5 is a flow diagram illustrating a process for the creation and publishing of a Share ID associated with a calendar, calendar event, and/or group of calendar events by a calendar scheduler (e.g., calendar scheduler 112) according to one or more embodiments. In certain embodiments, a calendar scheduler/user may have created and saved a calendar in a local and/or remote data store 502).
identifying a local part of the write request and a remote part of the write request; (Frank ¶109 in certain embodiments, the request may indicate a data trigger identifying the need to update other user/device calendars. A request may come from a calendar scheduler, calendar user (e.g., calendar user 114), other calendar system(s), and/or other servers/services. Calendar 
redirecting the remote part of the write request to the master calendar stored in the first mailbox; (Frank ¶110-111 after the system calendar data store is updated, the calendar system may generate synchronization data (block 606) to be distributed to client devices. For example, synchronization data may comprise a set of notifications to push to users via a sockets service list and/or associated targets for calendar ID. The notification on the client device may trigger a pull of the calendar data. Synchronization data may include, but would not be limited to, notification messages, calendar change history, summarized calendar data, and/or other data). 
	NOTE: Examiner notes there is no distinction between the information associated with the local and the remote part of the request, and therefore interprets that the information could be changes to the local calendar that subsequently is redirected to other(s) calendars per [35] of the specification.
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Reference U in view of Setty’s first user calendar available locally and on the cloud, and have the application server to automatically send a notification and update availability to devices as managed by the synchronization module 225 c of Frank as both are analogous art which teach solutions to problems with the request by the second user to access the first user’s calendar and consequently the approval by the first user as taught in Reference U and identifying the need to update other user/device calendars so the calendar system may generate synchronization data (block 606) to be distributed to client devices as taught in Frank ¶64, 105, 109-111. 
Setty teaches computer-readable medium and instructions in Claim 10, and processors in [35].

(B)	As per Claim 2:
Reference U expressly discloses the following:
performing an application sync operation by synchronizing the sharee copy with the local sharee copy of the master calendar; (Reference U, Google calendar performs the sync dynamically (real-time) as seen on the screenshot above, where the first user calendar appears instantaneously on the second user web browser calendar after approval).  

(C)	As per Claims 3, 12, and 19:
Although Reference U in view of Setty and in further view of Frank teaches a first user calendar available locally and on the cloud, and a copy of the first user’s calendar on the second user’s cloud and local device upon request by the second user to access the first user’s calendar and consequently the approval by the first user it doesn’t expressly disclose a synchronization of only the sharee copy, or the sharee copay and another local sharee copy stored in another device, however Frank additionally teaches the following:
implementing, based on the local part of the write request, a synchronization of only: 
the sharee copy, or the sharee copy and another local sharee copy stored on another device; (Frank ¶87-90 such processes may maintain synchronization of calendar information 323 b between a host server (e.g., host server(s) 120), other client devices 110, other servers 170, and/or native device calendar data (if applicable) 323 k. The client device's synchronization module 325 c may work in conjunction with host server synchronization modules to ensure the accuracy and/or 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Reference U in view of Setty and in further view of Frank’s first user calendar available locally and on the cloud, and have processes maintain synchronization of calendar information 323 b between a host server (e.g., host server(s) 120), other client devices 110, other servers 170, and/or native device calendar data (if applicable) 323 k of Frank as both are analogous art which teach solutions to problems with the request by the second user to access the first user’s calendar and consequently the approval by the first user as taught in Reference U and ensure the accuracy and/or integrity of information transferred between client devices and host server(s) when a calendar update has been made or any other triggering event occurs as taught in Frank ¶87-90. 

(D)	As per Claims 4 and 13:
Although Reference U in view of Setty and in further view of Frank teaches a first user calendar available locally and on the cloud, and a copy of the first user’s calendar on the second user’s cloud and local device upon request by the second user to access the first user’s calendar and consequently the approval by the first user it doesn’t expressly disclose a synchronization of the remote (system wide) calendar, however Frank additionally teaches the following:
further comprising implementing, based on the remote part of the write request, a global calendar synchronization; (Frank ¶89 the device synchronization module 325 c may also support synchronization between external calendar systems and the calendar application 324. This synchronization may be necessary or desirable if a source of calendar information is another, externally-maintained, calendar system, or as between multiple networks of calendar systems. An 
NOTE:  Examiner interprets global calendar to be a system wide synchronization.
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Reference U in view of Setty and in further view of Frank’s first user calendar available locally and on the cloud, and have processes maintain synchronization of calendar information 323 b between a host server (e.g., host server(s) 120), other client devices 110, other servers 170, and/or native device calendar data (if applicable) 323 k of Frank as both are analogous art which teach solutions to problems with the request by the second user to access the first user’s calendar and consequently the approval by the first user as taught in Reference U and ensure the accuracy and/or integrity of information transferred between client devices and host server(s) when a calendar update has been made or any other triggering event occurs as taught in Frank ¶87-90. 

(E)	As per Claim 5:
Reference U expressly discloses the following:
performing periodic sync operations to maintain synchronization between the sharee copy and the master calendar; (Reference U shows a web browser which is a local calendar that is dynamically synced with the cloud, therefore when the user returns and connects to the internet the sync operation occurs which is a periodical operation).

(F)	As per Claims 6 and 23:
wherein the initial sync operation or at least one of the periodic sync operations…; (Reference U, Google calendar performs the sync dynamically (real-time) as seen on the  
Although Reference U in view of Setty and in further view of Frank teaches a dynamically synced calendar it doesn’t expressly disclose showing an invitation being sent via e-mail and additional teachings of Setty discloses the following:
…comprises an email-based communication; (Setty ¶58 at block 412, if the proposed schedule is accepted, the schedule for the event is confirmed by sending a confirmation email or a message).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Reference U in view of Setty and in further view of Frank’s dynamically syncing calendars upon logging in or connecting to a network with sending a confirmation email message of Setty as both are analogous art which teach solutions to problems with keeping calendars, included copies, synced once connected to a network as taught in Reference U in view of Setty and in further view of Frank and further sending email messages based on a calendar task/event as additionally taught in Setty ¶58. 

(G)	As per Claims 7, 21, and 24:
Although Reference U in view of Setty and in further view of Frank teaches a dynamically synced calendar it doesn’t expressly disclose an email message with options and Setty additionally teaches the following:
wherein the email-based communication comprises a control flow message; (Setty ¶57-58 at block 410, a determination is made whether or not the proposed schedule is accepted. If the proposed schedule is accepted, then block 412 is executed else block 408 is executed. If 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Reference U in view of Setty and in further view of Frank’s dynamically syncing calendars upon logging in or connecting to a network and send a confirmation email upon accepting a proposed schedule of Setty as both are analogous art which teach solutions to problems with keeping calendars, included copies, synced once connected to a network as taught in Reference U in view of Setty and in further view of Frank and further sending email confirmation messages based on the user accepting a meeting invite as additionally taught in Setty ¶57-58. 

(H)	As per Claim 9:
Although Reference U in view of Setty and in further view of Frank teaches a first user calendar available locally and on the cloud, and a copy of the first user’s calendar on the second user’s cloud and local device upon request by the second user to access the first user’s calendar and consequently the approval by the first user it doesn’t expressly disclose calendaring logic/code for each of the first and second devices, however Frank additionally teaches the following:
wherein the local calendaring application on the first device comprises a first logic and the local calendaring application on the second device comprises a second logic distinguished from the first logic; (Frank ¶43 the host server(s) 120 may contain a repository of calendar and/or user data 122 as well as a calendar application server 124. The calendar and/or user data repository, or data store, 122 and/or the application server 124 may reside on a single server or may be spread across multiple servers, as desired or practical. As a whole, the host server(s) may be considered a single logical entity for simplicity purposes as described herein; that 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Reference U in view of Setty and in further view of Frank’s first user calendar available locally and on the cloud, and have a server or host server herein represent one or more servers or devices configured to provide server-type functionality and/or service, where the application server 124 may be implemented according to executable code and/or associated server components used to support computing on the server 120 of Frank as both are analogous art which teach solutions to problems with the request by the second user to access the first user’s calendar and consequently the approval by the first user as taught in Reference U and have calendar/user data 122 collectively comprise logical data, executable code, and/or associated components to support storage, data management, and retrieval of the data as taught in Frank ¶43. 

Claims 8, 20, and 22 is rejected under 35 U.S.C. 103 as being obvious by the combination of Non-Patent Literature View Coworker’s Calendar (hereinafter referred to as “Reference U”) in view of US 20080140498 to Setty et al. (hereinafter referred to as “Setty”) and in further view of 

(A)	As per Claim 8:
Specifically, Reference U expressly discloses the following:
…from the first mailbox; … an initial view of the sharee copy;  (Reference U, after adding the second user’s to the email list of approved users with access to the first user’s calendar, the first user hits enter.  The second user will then see the first user’s email in his own mailbox evidenced by the blue box labeled Amy Mills on the left and the actual events in blue appearing on the main body of the calendar which are the initial view of the copy).
Although Reference U in view of Setty and in further view of Frank teaches a first user calendar available locally and on the cloud, and a copy of the first user’s calendar on the second user’s cloud and local device upon request by the second user to access the first user’s calendar and consequently the approval by the first user it doesn’t expressly disclose pre-cached data, however Lam additionally teaches the following:
receiving pre-cached data…; populating…with the pre-cached data; (Lam ¶61-62 if the request record does not already exist (i.e., the address has not been loaded previously), then the process creates a new request record for this address and timestamp, sets the access count in the newly created request record to an appropriate initial value, e.g., zero or one. The process then determines 425 if the requested address content has already been pre-cached (previously downloaded and is present in the data cache).  Responsive to determining that the requested address has already been pre-cached, the process compares 430 the downloaded timestamp TL against the current time TC).


(B)	As per Claims 20 and 22:
Specifically, Reference U expressly discloses the following:
wherein the program instructions, when executed by the one or more processors, further direct the one or more processors to: perform an initial sync operation by synchronizing the sharee copy with at least a portion of the master calendar…; (Reference U after adding the second user’s to the email list of approved users with access to the first user’s calendar, the first user hits enter.  The second user will then see the first user’s email in his own mailbox (initial sync) evidenced by the blue box labeled Amy Mills on the left and the actual events in blue appearing on the main body of the calendar).
perform an application sync operation to synchronize the sharee copy with the local sharee copy of the master calendar; (Reference U, Google calendar performs the sync dynamically (real-time) as seen on the screenshot above, where the first user calendar appears instantaneously on the second user web browser calendar after approval).  
Although Reference U in view of Setty and in further view of Frank teaches a first user calendar available locally and on the cloud, and a copy of the first user’s calendar on the second 
perform periodic sync operations to maintain synchronization between the sharee copy and the master calendar; (Frank ¶65 the synchronization module 225 c may support synchronization of calendar data 223 b between the server(s) and device(s), as well as between local device calendar data and the device's native calendar data 323 k. For example, in one embodiment a synchronization module may maintain a list of active users/devices connected to the system to target real-time information exchanges between the devices).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Reference U in view of Setty and in further view of Frank’s first user calendar available locally and on the cloud, and have the synchronization module 225 c support synchronization of calendar data 223 b between the server(s) and device(s), as well as between local device calendar data and the device's native calendar data 323 k of Frank as both are analogous art which teach solutions to problems with the request by the second user to access the first user’s calendar and consequently the approval by the first user as taught in Reference U and have a synchronization module maintain a list of active users/devices connected to the system to target real-time information exchanges between the devices as additionally taught in Frank ¶65. 
Although Reference U in view of Setty and in further view of Frank teaches a first user calendar available locally and on the cloud, and a copy of the first user’s calendar on the second user’s cloud and local device upon request by the second user to access the first user’s calendar and consequently the approval by the first user it doesn’t expressly disclose pre-cached data, however Lam teaches the following:
…using pre-cached data to populate an initial view; (Lam ¶61-62 If the request record does not already exist (i.e., the address has not been loaded previously), then the process creates a new request record for this address and timestamp, sets the access count in the newly created request record to an appropriate initial value, e.g., zero or one. The process then determines 425 if the requested address content has already been pre-cached (previously downloaded and is present in the data cache).  Responsive to determining that the requested address has already been pre-cached, the process compares 430 the downloaded timestamp TL against the current time TC).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Reference U in view of Setty and in further view of Frank’s first user calendar available locally and on the cloud, and have the requested address content pre-cached (previously downloaded and is present in the data cache) of Lam as both are analogous art which teach solutions to problems with the request by the second user to access the first user’s calendar and consequently the approval by the first user as taught in Reference U and have the process compare 430 the downloaded timestamp TL against the current time TC as taught in Lam ¶61-62. 

Claim 16 is rejected under 35 U.S.C. 103 as being obvious by the combination of Non-Patent Literature View Coworker’s Calendar (hereinafter referred to as “Reference U”) in view of US 20080140498 to Setty et al. (hereinafter referred to as “Setty”) in further view of US 20180189744 to Frank et al. (hereinafter referred to as “Frank”) and in even further view of US 20050262164 to Guiheneuf et al. (hereinafter referred to as “Guiheneuf”).

(A)	As per Claim 16:
Specifically, Reference U expressly discloses the following:
wherein the master calendar comprises… and the sharee copy of the master calendar comprises…; (Reference U, the video tutorial teaches the second user (ben@cloudeasel.com) how to request access to the first user’s calendar (master).  Second user accesses his Google Calendar via web browser or app on a smartphone/tablet, clicks on Other Calendars, enter the first user’s email address in the box that says “Add a coworker’s calendar”.  A message will pop-up where the second user will hit “Send Request”.  The first user (amy@cloudeasel.com) receives the request from the second user and clicks on the link in order to accept the second user’s invitation.  

    PNG
    media_image1.png
    541
    866
    media_image1.png
    Greyscale

Although Reference U in view of Setty and in further view of Frank teaches a first user calendar available locally and on the cloud, and a copy of the first user’s calendar on the second user’s cloud and local device upon request by the second user to access the first user’s calendar and consequently the approval by the first user it doesn’t expressly disclose the creation of folders for each calendar, however Guiheneuf teaches the following:
…a folder in the first mailbox…a folder in the second mailbox; (Guiheneuf ¶34 the present invention stores each calendar (or collection of objects) in a folder. When a new event such as a dentist appointment is created, the event is transmitted to all permitted sharers of the calendar).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        6/11/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623